DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 1/18/2022 on Xiaodong Zhang.  The application has been amended as follows: 

Claim 1 has been amended to recite: “A display panel, comprising:
a non-display area, a display area surrounding the non-display area, and a plurality of first signal wirings arranged along a first direction,
wherein:
the non-display area includes a first non-display area, a second non-display area and at least two through-holes;
the at least two through-holes are arranged along the first direction;
the first non-display area is located between two adjacent through-holes of the at least two through-holes;
the second non-display area is located between the at least two through-holes and the display area;
the plurality of first signal wirings include a plurality of first sub-signal wirings and a plurality of first cross-lines;
the plurality of first sub-signal wirings are disposed in the display area;
the plurality of first cross-lines are disposed in the non-display area;

a number of first cross-lines of the plurality of first cross-lines in the first non-display area is M;
a number of first cross-lines of the plurality of first cross-lines in the second non-display area is N; 
M is greater than N, and
a plurality of second signal wirings arranged along a second direction intersecting the first direction,
wherein:
the plurality of second signal wirings includes a plurality of third sub-signal wirings and a plurality of second cross-lines;
the plurality of third sub-signal wirings are disposed in the display area;
the plurality of second cross-lines are disposed in the non-display area; 
each of two ends of a second cross-line of the plurality of second cross-lines is connected to a third sub-signal wiring of the plurality of third sub-signal wirings,
the plurality of first cross-lines and the plurality of first sub-signal wirings are disposed in different layers and a resistivity of the plurality of first cross-lines is greater than a resistivity of the plurality of first sub-signal wirings; and/or 
the plurality of second cross-lines and the plurality of third sub-signal wirings are disposed in different layers and a resistivity of the plurality of second cross-lines is greater than a resistivity of the plurality of third sub-signal wirings.”

Claims 2-6, 8-11, & 13-14 are cancelled.

Reasons for Allowance
Claims 1, 7, 12, & 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art fails to teach or suggest, “a non-display area, a display area surrounding the non-display area, and a plurality of first signal wirings arranged along a first direction,
wherein:
the non-display area includes a first non-display area, a second non-display area and at least two through-holes;
the at least two through-holes are arranged along the first direction;
the first non-display area is located between two adjacent through-holes of the at least two through-holes;
the second non-display area is located between the at least two through-holes and the display area;
the plurality of first signal wirings include a plurality of first sub-signal wirings and a plurality of first cross-lines;
the plurality of first sub-signal wirings are disposed in the display area;
the plurality of first cross-lines are disposed in the non-display area;
each of two ends of each of the plurality of first cross-lines is connected to one first sub-signal wiring of the plurality of first sub-signal wirings;
a number of first cross-lines of the plurality of first cross-lines in the first non-display area is M;
a number of first cross-lines of the plurality of first cross-lines in the second non-display area is N; 
M is greater than N, and
a plurality of second signal wirings arranged along a second direction intersecting the first direction,
wherein:
the plurality of second signal wirings includes a plurality of third sub-signal wirings and a plurality of second cross-lines;
the plurality of third sub-signal wirings are disposed in the display area;
the plurality of second cross-lines are disposed in the non-display area; 

the plurality of first cross-lines and the plurality of first sub-signal wirings are disposed in different layers and a resistivity of the plurality of first cross-lines is greater than a resistivity of the plurality of first sub-signal wirings; and/or 
the plurality of second cross-lines and the plurality of third sub-signal wirings are disposed in different layers and a resistivity of the plurality of second cross-lines is greater than a resistivity of the plurality of third sub-signal wirings”, as claimed.

As to claim 7, the prior art fails to teach or suggest, “a non-display area, a display area surrounding the non-display area, and a plurality of first signal wirings arranged along a first direction,
wherein:
the non-display area includes a first non-display area, a second non-display area and at least two through-holes;
the at least two through-holes are arranged along the first direction;
the first non-display area is located between two adjacent through-holes of the at least two through-holes;
the second non-display area is located between the at least two through-holes and the display area;
the plurality of first signal wirings include a plurality of first sub-signal wirings and a plurality of first cross-lines;
the plurality of first sub-signal wirings are disposed in the display area;
the plurality of first cross-lines are disposed in the non-display area;
each of two ends of each of the plurality of first cross-lines is connected to one first sub-signal wiring of the plurality of first sub-signal wirings;
a number of first cross-lines of the plurality of first cross-lines in the first non-display area is M;
a number of first cross-lines of the plurality of first cross-lines in the second non-display area is N; and

 a plurality of second signal wirings arranged along a second direction intersecting the first direction,
the plurality of second signal wirings includes a plurality of third sub-signal wirings and a plurality of second cross-lines;
the plurality of third sub-signal wirings are disposed in the display area;
the plurality of second cross-lines are disposed in the non-display area;
each of two ends of a second cross-line of the plurality of second cross-lines is connected to a third sub-signal wiring of the plurality of third sub-signal wirings, 
along a thickness direction of the display panel, the plurality of first sub-signal wirings and the plurality of third sub-signal wirings overlap to each other in the first non-display area;
overlapping positions of the plurality of first sub-signal wirings and the plurality of third sub-signal wirings have capacitance compensation patterns; and
the capacitance compensation patterns and the plurality of third sub-signal wirings form compensation capacitances”, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694